Citation Nr: 1215253	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1957 to May 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for depression, claimed as suicidal thoughts and paranoia.  

Claims for service connection for psychiatric disabilities, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal more generally as a psychiatric disability.  


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was diagnosed with a personality disorder upon entry to active service.  

2.  Service treatment records reveal a normal psychiatric clinical evaluation on separation from service.  

3.  The Veteran was separated from service due to unsuitability as a result of criminal conduct.  

4.  There are current diagnoses of psychiatric disabilities including depression, anxiety disorder, and substance dependence which were made decades after separation from service.  

5.  There is no credible evidence linking any current psychiatric disability to service. 






CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).   A letter dated in March 2007 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, service personnel records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

With respect to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this regard, the Veteran has not been provided a VA examination in order to determine whether any current psychiatric disability is related to his military service.  Nevertheless, none is required.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  There is no evidence of record showing that the Veteran had a diagnosis of any psychiatric disability, other than a personality disorder, in service or that any claimed disorder may be related to any event in service.  Additionally, there is no outstanding evidence to be obtained, either by VA or the veteran.  Consequently, the Board finds that VA did not have a duty to assist that was unmet.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence showing that a psychosis became manifest during service or within the first year after separation from service.  38 C.F.R. § 3.384. 

Personality disorders are not diseases or injuries within the meaning of applicable legislation for service connection purposes.  38 C.F.R. § 3.303(c).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran's separation papers, DD 214, reveal that he served on active duty from May 1957 to May 1958, and that he was a minor upon entry to active service.  Entry examination of the Veteran was conducted in April 1957.  An abnormal clinical psychiatric evaluation was indicated, along with a diagnosis of a personality disorder being "emotional immaturity with passive aggressive trends, chronic moderate."  The April 1957 neuro-psychiatric consultation reveals that the Veteran had a history of a prior arrest for burglary along with multiple tattoos.  Evaluation further revealed that he was doing poorly in school and on probation for his burglary arrest.  The examiner indicated the diagnosis of "emotional immaturity with passive aggressive trends, chronic moderate. NCD [not considered disabling]."  The examiner also indicated that the "man seems to be a calc[ulated] risk" for induction into service.  

Service personnel records reveal that in February 1958 the Veteran was in Unauthorized Absence status for 10 days because he had been apprehended and held by civilian authorities for several criminal charges including automobile theft and driving under the influence of liquor.  As a result, the Veteran was discharged in May 1958 by reason of unsuitability for service so that civilian probation proceedings could be conducted.  

Separation examination of the Veteran was conducted in May 1958 and psychiatric clinical evaluation was normal at that time. 

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service. 

An increase in a pre-existing injury or disease may be shown by evidence, which is at least in equipoise: 1) of the development of symptomatic manifestations following action with enemy; or 2) following status as a POW.  If  the presumption attaches, the government may rebut the presumption by clear and unmistakable evidence that: 1)  the injury or disease did not increase in severity during service; or 2) that any increase was due to the natural progression of the disease or injury.

An increase in a pre-existing injury or disease may be shown by evidence produced by the claimant, with VA fulfilling its duty to assist, which is at least in equipoise, that the injury or disease increased in severity during service, other than a temporary increase.  If the presumption attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.   

Personality disorders are not diseases or injuries within the meaning of applicable legislation for service connection purposes and, accordingly, the Veteran is presumed sound upon entry his into service.  38 C.F.R. § 3.303(c).  The Veteran was noted to have only a personality disorder on entry to service as well as a history of criminal activity.  During service he continued to exhibit criminal behavior and was discharged as being unsuitable.  None of this evidences any disease or injury warranting consideration for service connection on the basis of aggravation.  

A large volume of VA treatment records dating from January 2002 to the present has been obtained.  These records reveal that the Veteran has a long history of substance abuse including alcohol dependence and intravenous heroin abuse.  Further, the medical evidence of record establishes that he has resulting physical disabilities, such as hepatitis C, which generally affect his health and are the result of his substance abuse.  

VA records dated in January and February 2002 reveal that the Veteran had symptoms of depression resulting from the loss of employment in December 2001.  Subsequent records show that the Veteran has periodically required inpatient treatment, primarily for substance abuse.  VA treatment records dated from 2002 to the present reveal diagnoses of major depressive disorder, anxiety disorder, and alcohol dependence.  They also reveal that the Veteran has required hospitalization on multiple occasions for inpatient treatment for his substance dependence and other psychiatric symptoms.  Precipitation stressors are all current and relate to his unemployment, living situation, family / social situation, and continued substance abuse.  Symptoms of paranoia and suicidal thoughts have been noted at times.  March 2006 VA records reveal that the Veteran's military history was specifically considered in his evaluation.  He reported being separated from service because of emotional immaturity, however, the evidence reveals he was unsuitable as a result of his criminal behavior.

Social Security records indicate disability resulting from mood and anxiety disorders; this determination is primarily based upon VA medical records.  The Board has reviewed all of the evidence of record and it reveals a long history of substance abuse and dependence with resulting physical health problems and resulting depression and anxiety.  Except for the Veteran's unsupported assertions, there is no evidence linking any current psychiatric disability to service. 

In sum, the earliest diagnosis of a psychiatric disability, being depression and anxiety disorder, is in 2002, over four decades after the Veteran separated from service.  There is no evidence of a psychiatric disability during service.  The personality disorder noted on entry is not a disease or injuries within the meaning of applicable legislation for service connection purposes.  There is no credible evidence linking any current psychiatric disability to service.  The preponderance of the evidence is against the claim for service connection for a psychiatric disability; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for a psychiatric disability is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


